538 Pa. 481 (1994)
649 A.2d 433
DELAWARE VALLEY MEDICAL CENTER, Appellant,
v.
Patricia NIEHAUS.
Supreme Court of Pennsylvania.
Argued October 20, 1994.
Decided November 4, 1994.
Jonathan B. Sprague, Patrick K. McCoyd, Joseph J. McAlee, Philadelphia, for D.V.M.C.
Michael P. Kelly, Langhorne, for P. Niehaus.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order of Superior Court reversed. See Paul v. Lankenau Hospital, 524 Pa. 90, 569 A.2d 346 (1990).
MONTEMURO, J., is sitting by designation.